EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (the "Agreement"), as of the 1st day of August, 2008 by and between ANDREA ELECTRONICS CORPORATION (the "Company"), a New York corporation, and DOUGLAS J. ANDREA (the "Executive"). WITNESSETH: WHEREAS, the Company desires to continue the employment of the Executive and to enter into an employment agreement embodying the terms of such continued employment; WHEREAS, the Executive desires to enter into this Agreement and to accept such employment, subject to the terms and provisions of this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and the Executive (individually a "Party" and together the "Parties") agree as follows: 1. Definitions. (a)"Base Salary" shall mean the Executive's base salary in accordance with Section 4(a) below. (b)"Board" shall mean the Board of Directors of the Company. (c)"Business" shall mean the design, development and manufacture of state-of-the-art microphone technologies and products for enhancing speech-based applications and audio applications software and communications that require high quality, clear voice signals primarily for the following markets: (i) personal computing (primarily for speech recognition applications and voice communication over the Internet); (ii) audio and video conferencing; (iii) in-vehicle communications (to enable untethered, hands-free communication); and (iv) call centers. (d)"Cause" shall mean that the Board reasonably concludes, in good faith and after investigation, that: (i) the Executive engaged in conduct which is a felony under the laws of the United States or any state or political subdivision thereof; (ii) the Executive engaged in conduct constituting breach of fiduciary duty or breach of the duty of loyalty, willful misconduct relating to the Company (including acts of employment discrimination or sexual harassment), embezzlement, or fraud; (iii) the Executive breached his obligations or covenants under this Agreement in any material respect; (iv) any material violation by the Executive of any law or regulation applicable to the business of the Company or any of its affiliates; (v) the Executive substantially and willfully refused to follow a proper directive of the Board within the scope of the Executive's duties.(which shall be capable of being performed by the Executive with reasonable effort) after written notice from the Board specifying the performance required and the Executive's failure to perform within 30 days after such notice; (vi) the Executive engaged in an act or acts of dishonesty or misrepresentation that materially affects the business or the financial condition of the Company; or (vii) the Executive's abuse of alcohol or drugs that, in the Company's reasonable judgment, materially impairs his ability to perform his duties and responsibilities hereunder or endangers other individuals in the workplace. (e)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to time. (f)"Date of Termination" shall mean the effective date of the Executive's termination of employment for any reason. (g)"Disability" or "Disabled" shall mean the failure of the Executive due to illness, injury, or physical or mental incapacity to carry out effectively the Executive's duties with respect to the Company for a period of six (6) consecutive months or nine (9) months in any eighteen-month (18) consecutive period. (h)"Effective Date" shall mean the date of this Agreement as first written above. (i)"Term of Employment" shall mean the period specified in Section 2 below. 2. Term of Employment. The Company hereby employs the Executive, and the Executive hereby accepts such employment, for a two-year term commencing on the Effective Date and ending on July 31, 2010, subject to earlier termination as provided in Section 6 below.The Agreement shall be subject to renewal as approved by the Compensation Committee of the Board of Directors. 3. Position, Duties, and Responsibilities. On or about the Effective Date and continuing for the remainder of the Term of Employment, the Executive shall be employed as the Chief Executive Officer of the Company.The Executive shall be nominated for election as a member of the Company's Board of Directors (the "Board"), and the Company shall defend, hold harmless, and indemnify the Executive from any cost, liability or judgment incurred by the Executive as a result of his actions or inactions as a member of the Board, so long as they are in good faith.The Executive shall serve the Company and its affiliates faithfully, conscientiously and to the best of the Executive's ability, shall promote the interests and reputation of the Company and its affiliates and shall perform his duties hereunder in accordance with the policies and procedures of the Company as in effect from time to time.Unless prevented by sickness or Disability, the Executive shall devote all of the Executive's time, attention, knowledge, energy and skills, during normal working hours, and at such other times as the Executive's duties may reasonably require, to the duties of the Executive's employment; provided, however, that this Agreement shall not be interpreted as: (a) prohibiting the Executive from, in accordance with the policies and procedures of the Company, managing his personal affairs, engaging in charitable or civic activities; or (b) subject to prior approval of the Company and any regulatory or self-regulatory process which may be required, serving as a director of any other corporation or business entity not affiliated with or in competition with the Company or its affiliates, so long as such activities do not interfere in any material respect with the performance of the Executive's duties and responsibilities hereunder. The Executive, in carrying out his duties under this Agreement, shall report to the Board.The Executive's office shall be located at the Company's headquarters, which is currently located at 65 Orville Drive, Suite One, Bohemia, NY 11716, or within a thirty-mile radius thereof. 4. Compensation and Benefits. (a)Base Salary. From the effective date through July 31, 2009, the Company shall pay the Executive an annual Base Salary ("Base Salary") of $312,500, and for the period of August 1, 2009 through July 31, 2010 the Base Salary shall be $325,000.Base Salary shall be payable in accordance with the Company's payroll practices with respect to senior executives as in effect from time to time. (b)Bonus Payments. The Executive shall be eligible to receive both a quarterly performance bonus and an annual performance bonus. (1)Quarterly Bonus.The Executive shall be eligible to receive a quarterly bonus equal to 25% of the Company’s pre-bonus net after tax quarterly earnings in excess of $25,000 for a total quarterly bonus amount not to exceed $12,500.For example, if the Company has quarterly net earnings equal to $60,000, the maximum quarterly bonus payable would be $8,750 (($60,000-$25,000) × 25%).Any bonus shall be payable as soon as the Company's cash flow permits. (2)Annual Bonus.The Executive shall be eligible to receive an annual bonus equal to 10% of the Company’s annual pre-bonus net after tax earnings in excess of $300,000.For example, if the Company had annual pre-bonus net earnings equal to $450,000, the maximum annual bonus payable would be $15,000 (($450,000-$300,000) × 10%).Any bonus shall be payable as soon as the Company's cash flow permits. All bonus determinations shall be made in the sole discretion of theBoard or Compensation Committee.The Executive shall not participate in any deliberations or determinations of the Board or Compensation Committeeconcerning his bonus.Any bonus shall be prorated: (i) through the Date of Termination in the event that the Executive's employment is terminated for any reason by either the Company or the Executive; and/or (ii) for any leave of absence taken in the year for which the bonus is awarded to the extent permitted by law.Both the first and last quarterly bonus, if any, and the annual bonus for 2008 and 2010 shall be pro-rated to coincide with the Company’s quarterly and annual financial reporting. (c)Long-Term Incentive Compensation Program. Subject to the terms and conditions of the Andrea Electronics Corporation 2006 Stock Plan (the "Plan") , the Company has granted the Executive three million (3,000,000) stock options on August 8, 2008 and, subject to the approval of the Board, the
